Case 3:15-cr-00155-RNC Document 585-9 Filed 12/03/20 Page 1 of 8




                        EXHIBIT C
           Case 3:15-cr-00155-RNC Document 585-9 Filed 12/03/20 Page 2 of 8



    Trade 14: Putnam buys HVMLT 2005-14 5A1A – March 16, 2011


GX 14C
                                                            62-24
                                                            62-00
GX 14B

                                                            24 ticks
                                                          $36,532,432.65
GX 14D

                                                            $273,993.24
             Case 3:15-cr-00155-RNC Document 585-9 Filed 12/03/20 Page 3 of 8



         Trade 15: Putnam buys LXS 2007-8H A1 – March 16, 2011


GX 15C
                                                              53-16
                                                              52-00
GX 15B

                                                              48 ticks
                                                            $24,745,646.91
GX 15D

                                                              $371,184.70
           Case 3:15-cr-00155-RNC Document 585-9 Filed 12/03/20 Page 4 of 8



  Trade 18: Putnam buys HVMLT 2005-2 2A1A – September 21, 2011




GX 18A                                                             61-00

GX 18C
                                                                   60-00
                                                              32 ticks
                                                          $32,371,126.38
GX 18D

                                                              $323,711.26
             Case 3:15-cr-00155-RNC Document 585-9 Filed 12/03/20 Page 5 of 8



         Trade 19: Putnam sells OAK 2002-C A1 – October 6, 2011


GX 19C
                                                                       88-04

                                                                       86-16
GX 19A

                                                                     52 ticks
                                                             $20,523,498.89
GX 19B

                                                                $333,506.86
              Case 3:15-cr-00155-RNC Document 585-9 Filed 12/03/20 Page 6 of 8



         Trade 13: QVT buys INDX 2005-AR14 A1B2– March 16, 2011




                                                                    18-01
GX 13A

                                                                    17-17
GX 13B

                                                                     16 ticks
                                                             $19,466,486.49
GX 13D

                                                                 $97,332.43
           Case 3:15-cr-00155-RNC Document 585-9 Filed 12/03/20 Page 7 of 8



    Trade 21: Putnam sells GPMH 2000-3 IA – December 14, 2011


GX 21C
                                                            87-00
                                                            85-00
GX 21A


                                                            64 ticks
                                                          $56,289,367.07
GX 21B

                                                            $1,125,787.34
           Case 3:15-cr-00155-RNC Document 585-9 Filed 12/03/20 Page 8 of 8



   Trade 22: Ellington buys JPALT 2007-A2 2A1 – December 21, 2011



GX 22A
                                                            38-08
                                                            37-28
GX 22C


                                                            12 ticks
                                                          $11,169,226.34
GX 22D

                                                            $41,884.60
